Title: To Thomas Jefferson from Richard Cary, 21 March 1787
From: Cary, Richard
To: Jefferson, Thomas



Dr. Sir
Virga. Warwick March 21st. 1787

I received your kind and obliging Letter, by Mr. Le Croix with the Copy of the new, English Edition of Linnæus’s System of Vegetables; it got to me in excellent Order sometime in Octr. last, and I now return you best thanks for this Book and your friendly Intention of sending me some of the vegetable Productions of France which I shall most gladly receive.
The Book is valuable and compiled with great Care and with much Pains, and what stil pleases me is that by Advertisements  in it I observe the Editors intend to publish English Translations of Linnæus’s Genera and Species Plantarum, which will perhaps induce others to publish the whole Works of that learned and ingenous Naturalist in the same Language.
Your Favor of Augt. 12th. 1786 I did not get ’til late in Novr. which put it out of my Power to attempt sending you any Part of the Plants, Shrubs &c. which you have requested, as it woud have been imposible to get ’em to France in Time; Indeed I am apprehensive it will hardly be practicable to send the Trees with any Prospect of Success. Those Gentlemen who I should be proud to please (especially thro’ your Medium) must I am affraid be obliged to rest satisfied with the Seeds. The wild trees I have found from Experience, are much more difficult to make live, by transplanting, than what is usually called the domestic trees; and many of the Sorts you want I have planted in an Hour or two after taking them up, to no Purpose. I have seen to the taking up and planting of at least 30 of the Umbrella trees myself, and tho’ the greatest Care and Caution were used I have not been able to raise one. Add to this the Inattention of Shippers, the Room they must take up; besides transplanted trees when transported a great Distance seldom or never make either so large, beautiful or thrifty Plants as those raised from Seeds and removed from a Nursery to a moderate Distance.
What further confirms in this Opinion: I have by Means of Mr. Oster the Consul procured for the royal Gardens a Number of different things in this Way and the Gentlemen who wrote for ’em were very particular in requesting that the Seeds should only be sent, for that they had frequently received the Plants, Trees &c. from America but cou’d never succeed that Way.
I have received several things in Return and have entered into a Correspondence with the Ct. Dangivilliers and the Abbé Nolin and shall also be highly pleased to do the same with any Gentlemen you will be so good as to recommend if they should think it worth accepting. One disagreable Circumstance is, I do not understand any thing of the French Language.
Be assured my dear Sir that I shall always esteem it as one [of] the happy Incidents of my Life if I can do any thing that can oblige you or Your Friends, especially those of France, a Country from whom we have received such emminent Assistance and Services, such as ought never to be forgotten but had in perpetual Remembrance.
Some Books directed to me for Mr. Maddison and Mr. Balleni  came safe to Hand and I sent ’em to those Gentlemen. They were the Genl. Chattelux’s Journals and a Poem wrote by Colo. Humphreys. As I am unacquainted with the French, I can’t have the Pleasure of perusing the General’s Work, so can only have it at second Hand. It seems the General’s Journal is in some Sort found Fault with, especially the Passages relative to some Military Operations which passed, before the Arrival of the French Troops in America; ’Tis said the General has received bad Information, or has been partial in his Relation of them.
To what I shall send you, I shall subjoin a List with some Remarks as to the Culture &c. which I suppose will be acceptable. Some Articles you wrote for are not to be found or procured in Virga. These I shall also note and endeavour to supply the Deficiency by some others and I again repeat it that I am truly affraid it will be lost Labor to attempt sending Trees except in a very few Instances; but I’ll try for the best.
I suppose you have heard of the Insurrection in the Massachusetts. Genl. Lincoln has dispersed the Insurgents and from the last Accounts ’tis said the affair will soon be terminated. By what I can learn tis something like the Matter of the Regulators of No. Carolina, tho’ more formidable, but they seem to have no certain Object or System in View.
Mr. Ed. Randolph has resigned his Office of Attorney General and is appointed Governor and Colo. Jas. Innis succeeds Mr. Randolph as Attorney.
Your friends of Mr. Wilson Cary’s Family (who are my near Neighbours) are well.
I have the Honor to be Dr. Sir with every Sentiment of Attachment & Respect Yr. most obt. Servt. & Friend,

Richd. Cary

